DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 53 recites the limitation "the pushing" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-47, 49 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstedler et al. (USPN 6,004,288) in view of Kobayashi et al. (USPGPub 2010/0130921). 

Re Claim 45, Hochstedler teaches a breastmilk pump unit (Hochstedler Abstract; Figs. 1-2) for use with a breastmilk pump system (10) for pumping breastmilk from a breast, said breastmilk pump system (10) comprising a breastmilk container (20), said breastmilk pump unit comprising: a body (12) having a front part (14) and a back part (opposite the front part 14); a funnel (18, 34) having a proximal portion associated with the front part (14) of the body (12) and configured to receive at least a portion of the breast (as seen in Hochstedler Figs. 3-5), a distal portion (portion of tube 34 entering second opening 16, Hochstedler Figs. 2 and 4) associated with the back part of the body (12), and a flexible portion (34) (Hochstedler Col. 2 Lines 32-34 - describing tube 34 as flexible) extending at least at a lower portion of the funnel (18, 34), the distal portion (portion of tube 34 entering second opening 16, Hochstedler Figs. 2 and 4) being configured to be fluidly connected to the breastmilk container (20) (as seen in Hochstedler Fig. 2), so as to deliver pumped breastmilk from the funnel (18, 34) to the breastmilk container (20); a manipulating mechanism (24, 28, 32) positioned in register with said flexible portion (34), the manipulating mechanism (24, 28, 32) configured to move relative to the funnel (18, 34) to effect manipulating the flexible portion (34) responsive to movement of the manipulating mechanism (24, 28, 32) (as seen in Hochstedler Figs. 4-6; Col. 2 Lines 15-50); and an adjustment mechanism (58) mechanically connected to the manipulating mechanism (24, 28, 32), the adjustment mechanism (58) configured for adjusting a location of the manipulating mechanism (24, 28, 32) with respect to the funnel (18, 34) (Hochstedler Col. 2 Line 57 to Col. 3 Line 2).
	However, Hochstedler fails to disclose its breastmilk pump unit comprising a funnel configured to cooperate with a vacuum unit, so as to give rise to negative pressure within the funnel, whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel. Kobayashi teaches a breastmilk pump unit (Kobayashi Fig. 4) comprising a funnel (12) configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12), whereby when the breast is at least partially received within a proximal portion (12A) of the funnel (12), breastmilk can be extracted from the breast into the funnel (12), wherein application of periodic negative pressure from the vacuum unit (24) aids in milk extraction from the breast (Kobayashi ¶ 0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel of Hochstedler to cooperate with a vacuum unit, so as to give rise to negative pressure within the funnel, whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel as disclosed by Kobayashi wherein application of periodic negative pressure from the vacuum unit aids in milk extraction from the breast.

Re Claim 46, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler fails to disclose wherein said body includes a palate-imitating member, disposed above said manipulating mechanism. Kobayashi teaches its breastmilk pump unit comprising a body (25) wherein said body (25) includes a palate-imitating member, disposed above a manipulating mechanism (18) wherein the palate imitating mechanism aids in stimulating milk production (Kobayashi Fig. 2 - wherein flexible portions 34 and 36 are configured to simulate a mouth; Figs. 9-10; ¶ 0039, 0051, 0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the body of Hochstedler in view of Kobayashi include a palate-imitating member, disposed above said manipulating mechanism, as disclosed by Kobayashi wherein the palate imitating mechanism aids in stimulating milk production.

Re Claim 47, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) includes: at least one roller segment (32) configured to be pushed against the flexible portion (Hochstedler Figs. 4-6; Col. 3 Lines 14-33); a motor (46) configured to rotate said at least one roller segment (32); and an arm (24) configured to hold the roller segment (32) (as seen in Hochstedler Figs. 4-6); wherein said motor (46) is configured to rotate said arm (24) together with said roller segment (32) (Hochstedler Col. 2 Lines 15-50). 

Re Claim 49, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) is disposed on a movable base (36) configured to move, together with the manipulating mechanism (24, 28, 32), with respect to the body (12), at least in a direction transverse to the flexible portion (34) of the funnel (12) (as seen in Hochstedler Figs. 4-6).

Re Claim 51, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) is further configured for pushing the flexible portion (34) of the funnel (12) at least in a direction extending from the front part to the back part of the body. (wherein Figs. 4-6 of Hochstedler show the manipulating mechanism pushing the funnel from the front part in Fig. 4, to a middle in Fig. 5, and to a back part in Fig. 6). 

Re Claim 52, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 51. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) is configured for pushing the flexible portion (34) of the funnel (12) in a wavelike motion (as seen in Hochstedler Figs. 4-6).

Re Claim 53, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler further teaches wherein during the pushing of the flexible portion (34) of the funnel (12) by the manipulating mechanism (24, 28, 32), the flexible portion (34) has an uppermost position (Hochstedler Fig. 6) at which the flexible portion (34) of the funnel (12) remains disengaged from an opposite upper portion of the funnel (12), forming a gap therebetween (as seen in Hochstedler Fig. 6).

Re Claims 54 and 55, Hochstedler in view of Kobayashi disclose all of the limitations of Claim 45. Hochstedler fails to disclose wherein said funnel is configured to cooperate with said vacuum unit via said distal portion thereof; and wherein said vacuum unit is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism is configured to push said flexible portion in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure. Kobayashi teaches the funnel (12) configured to cooperate with said vacuum unit (24) via a distal portion (12B) thereof; and wherein said vacuum unit (24) is configured to generate variable negative pressure in a cyclic manner and a manipulating mechanism (18) is configured to push a flexible portion (34, 36) of the funnel (12) in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi Fig. 4; ¶ 0061), the configuration such that formation of gaps between the nipple covering member and the breast is effectively suppressed (Kobayashi ¶ 0016). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel and vacuum unit of Hochstedler in view of Kobayashi wherein said funnel is configured to cooperate with said vacuum unit via said distal portion thereof; and wherein said vacuum unit is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism is configured to push said flexible portion in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure, the configuration as disclosed by Kobayashi such that formation of gaps between the nipple covering member and the breast is effectively suppressed.

Claims 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstedler et al. (USPN 6,004,288) in view of Kobayashi et al. (USPGPub 2010/0130921) above, and further in view of Makower et al. (USPGPub 2017/0072118).

Re Claim 56, Hochstedler teaches a breastmilk pump system (Hochstedler Abstract; Figs. 1-2) for pumping breastmilk from a breast, the breastmilk pump system comprising: a body (12) having a front part (14) and a back part (opposite the front part 14); a funnel (18, 34) having a proximal portion associated with the front part (14) of the body (12) and configured to receive at least a portion of the breast (as seen in Hochstedler Figs. 3-5), a distal portion (portion of tube 34 entering second opening 16, Hochstedler Figs. 2 and 4) associated with the back part of the body (12), and a flexible portion (34) (Hochstedler Col. 2 Lines 32-34 - describing tube 34 as flexible) extending at least at a lower portion of the funnel (18, 34); the distal portion (portion of tube 34 entering second opening 16, Hochstedler Figs. 2 and 4) being configured to be fluidly connected to a breastmilk container (20) (as seen in Hochstedler Fig. 2), so as to deliver pumped breastmilk from the funnel (18, 34) to the breastmilk container (20); a manipulating mechanism (24, 28, 32) positioned in register with said flexible portion (34), the manipulating mechanism (24, 28, 32) is configured to move relative to the funnel (18, 34) to effect manipulating the flexible portion (34) responsive to movement of the manipulating mechanism (24, 28, 32); an adjustment mechanism (58) mechanically connected to the manipulating mechanism (24, 28, 32), the adjustment mechanism (58) configured for adjusting a location of the manipulating mechanism (24, 28, 32) with respect to the funnel (18, 34) (Hochstedler Col. 2 Line 57 to Col. 3 Line 2).
	However, Hochstedler fails to disclose said funnel being configured to cooperate with a vacuum unit, so as to give rise to negative pressure within the funnel, whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel. However, Hochstedler fails to disclose its breastmilk pump unit comprising a funnel configured to cooperate with a vacuum unit, so as to give rise to negative pressure within the funnel, whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel. Kobayashi teaches a breastmilk pump unit (Kobayashi Fig. 4) comprising a funnel (12) configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12), whereby when the breast is at least partially received within a proximal portion (12A) of the funnel (12), breastmilk can be extracted from the breast into the funnel (12), wherein application of periodic negative pressure from the vacuum unit (24) aids in milk extraction from the breast (Kobayashi ¶ 0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel of Hochstedler to cooperate with a vacuum unit, so as to give rise to negative pressure within the funnel, whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel as disclosed by Kobayashi wherein application of periodic negative pressure from the vacuum unit aids in milk extraction from the breast.
	Hochstedler in view of Kobayashi fail to teach a microcomputer comprising a processor coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate said manipulating mechanism. Makower discloses a breastmilk pump system for pumping breastmilk from a breast (Makower Figs. 1A-1B), wherein the breastmilk pump system comprises a microprocessor comprising a processor (52) coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate a manipulating mechanism (38) (Makower ¶ 0152, 0193, 0196; Figs. 9D, 13E) for electronic control of the breastmilk pump system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the breastmilk pump system of Hochstedler in view of Kobayashi to comprise a microcomputer comprising a processor coupled to a memory and interface, wherein the memory contains instructions that, when executed by the processor, cause the processor to operate said manipulating mechanism as disclosed by Makower for electronic control of the breastmilk pump system.

Re Claim 57, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 56. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) includes: at least one roller segment (32) configured to be pushed against the flexible portion (Hochstedler Figs. 4-6; Col. 3 Lines 14-33); a motor (46) configured to rotate said at least one roller segment (32); and an arm (24) configured to hold the roller segment (32) (as seen in Hochstedler Figs. 4-6); wherein said motor (46) is configured to rotate said arm (24) together with said roller segment (32) (Hochstedler Col. 2 Lines 15-50).

Re Claim 58, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 56. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) is further configured for pushing the flexible portion (34) of the funnel (12) at least in a direction extending from the front part to the back part of the body. (wherein Figs. 4-6 of Hochstedler show the manipulating mechanism pushing the funnel from the front part in Fig. 4, to a middle in Fig. 5, and to a back part in Fig. 6).

Re Claim 59, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 56. Hochstedler further teaches wherein said manipulating mechanism (24, 28, 32) is configured for pushing the flexible portion (34) of the funnel (12) in a wavelike motion (as seen in Hochstedler Figs. 4-6).

Re Claims 60 and 61, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 56. Hochstedler fails to teach a connecting element configured to fluidly connect between said distal portion of the funnel and said breastmilk container, and to facilitate pressure communication between said distal portion of said funnel and said vacuum unit; and wherein said connecting element is formed with a vacuum chamber configured to connect in pressure communication to said vacuum unit. Kobayashi further discloses a connecting element (16) configured to fluidly connect between said distal portion of the funnel (12) and said breastmilk container (14), and to facilitate pressure communication between said distal portion of said funnel (12) and said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4); and wherein said connecting element (16) is formed with a vacuum chamber (16B) configured to connect in pressure communication to said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4), the configuration for preventing reverse flow of breast milk into the vacuum pump (Kobayashi ¶ 0045). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel and breastmilk container of Hochstedler in view of Kobayashi above, and further in view of Makower to comprise a connecting element configured to fluidly connect between said distal portion of the funnel and said breastmilk container, and to facilitate pressure communication between said distal portion of said funnel and said vacuum unit; and wherein said connecting element is formed with a vacuum chamber configured to connect in pressure communication to said vacuum unit, the configuration as disclosed by Kobayashi for preventing reverse flow of breast milk into the vacuum pump.

Re Claims 62 and 63, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 56. Hochstedler fails to teach the breastmilk pump system further comprising said vacuum unit; and wherein said vacuum unit is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism is configured to push said flexible portion in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure. Kobayashi further discloses the breastmilk pump system further comprising said vacuum unit (24) (as seen in Kobayashi Fig. 4; ¶ 0045); and wherein said vacuum unit (24) is configured to generate variable negative pressure in acyclic manner and said manipulating mechanism (18) is configured to push said flexible portion (34, 36) in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi ¶ 0061) the configuration such that formation of gaps between the nipple covering member and the breast is effectively suppressed (Kobayashi ¶ 0016). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel and vacuum unit of Hochstedler in view of Kobayashi above, and further in view of Makower wherein said funnel of the breastmilk pump system is configured to cooperate with said vacuum unit; and wherein said vacuum unit is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism is configured to push said flexible portion in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure, the configuration as disclosed by Kobayashi such that formation of gaps between the nipple covering member and the breast is effectively suppressed.

Re Claim 64, Hochstedler in view of Kobayashi above, and further in view of Makower disclose all of the limitations of Claim 62. Hochstedler in view of Kobayashi fail to teach wherein said memory contains instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism. Makower discloses wherein said memory contains instructions that, when executed by the processor (52), cause the processor to operate a vacuum unit and the manipulating mechanism (Makower ¶ 0155, 0189) for electronic control of the breastmilk pump system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the processor and memory of Hochstedler in view of Kobayashi above, and further in view of Makower such that the memory contain instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism, the configuration as disclosed by Makower for electronic control of the breastmilk pump system.

Re Claim 65, Hochstedler in view of Kobayashi disclose above, and further in view of Makower all of the limitations of Claim 56. Hochstedler in view of Kobayashi fail to teach wherein said funnel is configured to cooperate with said vacuum unit via said distal portion thereof. Kobayashi teaches the funnel (12) configured to cooperate with said vacuum unit (24) via a distal portion (12B) thereof (Kobayashi Fig. 4), wherein having the vacuum unit placed away from the vacuum unit prevents milk being suctioned into the vacuum unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the funnel of Hochstedler in view of Kobayashi above, and further in view of Makower to cooperate with said vacuum unit via said distal portion thereof as disclosed by Kobayashi, wherein having the vacuum unit placed away from the vacuum unit prevents milk being suctioned into the vacuum unit.

Response to Arguments
Applicant’s arguments with respect to Claims 45-47, 49 and 51-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner concedes no mechanical connection between the adjustment mechanism and manipulating mechanism of prior art Kobayashi. Examiner now relies upon prior art Hochstedler the primary reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783